



Exhibit 10.10


BEIGENE, LTD.
AMENDMENT NO. 1 TO SHARE PURCHASE AGREEMENT
THIS AMENDMENT NO. 1 (this “Amendment”) to the SHARE PURCHASE AGREEMENT, dated
as of October 31, 2019 (the “Agreement”), is made and entered into as of
December 6, 2019, by and among BeiGene, Ltd., an exempted company incorporated
in the Cayman Islands (the “Company”), and Amgen Inc., a Delaware corporation
(the “Investor”). Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Agreement.
RECITALS
WHEREAS, pursuant to the Agreement, the Investor agreed to purchase and
subscribe for and the Company agreed to sell and issue to the Investor, Two
Hundred Three Million Two Hundred Eighty-Two Thousand Eight Hundred Twenty
(203,282,820) Ordinary Shares at a purchase price of $13.45 per share at the
Closing, or the Per Firm Share Purchase Price;
WHEREAS, at the time of the signing of the Agreement, the Company had intended
to issue, and the Investor had intended to subscribe for, such amount of
Ordinary Shares as necessary to allow the Investor to hold twenty point five
percent (20.5%) of the Company’s outstanding share capital (the “Target Share
Amount”) as of the Closing Date;
WHEREAS, since the date of the Agreement, the number of outstanding Ordinary
Shares has increased as a result of the exercise of share options and/or the
vesting of restricted share units under the Company’s equity incentive plans,
and the number of Ordinary Shares outstanding may increase further between the
date hereof and the Closing Date;
WHEREAS, pursuant to Section 8.9 of the Agreement, no provision in the Agreement
may be supplemented, deleted or amended except in a writing executed by an
authorized representative of each of the Investor and the Company; and
WHEREAS, the Company and the Investor wish to amend the Agreement pursuant to
Section 8.9 thereof to provide that the Investor shall purchase, and the Company
shall sell, such additional number of Ordinary Shares as necessary to allow the
Investor to hold the Target Share Amount as determined four (4) Business Days
prior to the Closing Date (the “Measurement Date”), up to a maximum of Five
Million (5,000,000) additional Ordinary Shares, which is approximately zero
point five percent (0.5%) of the total number of Ordinary Shares to be
outstanding immediately following the Closing (the “Additional Share Cap”).
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
1.
Addition of Section 2.1.1. The following shall be inserted as a new Section
2.1.1 of the Agreement:

“2.1.1    Sale of Additional Shares. The Company hereby agrees to issue to the
Investor, and the Investor agrees to subscribe for, additional Ordinary Shares
(the “Additional Firm Shares”), in an amount necessary to allow the Investor to
hold as of the Measurement Date, after giving effect to the proposed purchase of
the Firm Shares and such Additional Firm Shares, the Target Share Amount, up to
the Additional Share Cap, at a purchase price per Additional Firm Share equal to
the Per Firm Share Purchase Price, and otherwise upon the same terms and
conditions as applicable to the Firm Shares under this Agreement; provided,
that, solely for the purposes of the definitions of “Purchase Price,”
“Shareholder Approval” and “Shares” and Section 2.2 (Delivery and Payment), the
Additional Firm Shares shall be deemed to be Incremental Shares under the
Agreement and shall be purchased and issued together with the Firm Shares at the
Closing.
2.
General

A.
Except as expressly modified by this Amendment, the terms and provisions of the
Agreement shall remain unchanged and in full force and effect in accordance with
its terms.

B.
Each of the parties hereto shall bear its respective costs, including legal
fees, and expenses incurred in connection with the preparation of this Amendment
and the activities incurred in connection therewith.

C.
This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which shall constitute one and the same
agreement.

D.
This Amendment shall be governed by and construed in accordance with the Laws of
the State of New York, without regard to the conflict of laws principles thereof
that would require the application of the Law of any other jurisdiction.






--------------------------------------------------------------------------------





E.
The Agreement and this Amendment constitute the full and entire understanding
and agreement between the Company and the Investor with regard to the subject
matter hereof and neither the Company nor the Investor shall be liable or bound
to any other in any manner by any representations, warranties, covenants and
agreements except as specifically set forth herein and therein.

F.
This Amendment shall become effective immediately upon execution by the Company
and the Investor.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




    
    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.


THE COMPANY:
BEIGENE, LTD.


By: /s/ Scott A. Samuels    
Name: Scott A. Samuels    
Title: Senior Vice President, General Counsel









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.




INVESTOR:
AMGEN INC.


By: /s/ Robert A. Bradway    
Name: Robert A. Bradway
Title: Chairman of the Board, President & CEO







